Citation Nr: 0310311	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  96-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for neurological 
residuals of a fracture of the right wrist, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to May 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
evaluation for neurological residuals of a fracture of the 
right wrist (hereinafter right wrist disability).

Service connection for a right wrist disability is in effect 
from an April 1969 rating decision.  During the pendency of 
this appeal, by an October 1997 rating decision, the RO 
increased the rating to 10 percent for the veteran's right 
wrist disability and assigned an effective date of September 
20, 1995, for that increase.  Because the increase in the 
evaluation of the veteran's right wrist disability does not 
represent the maximum rating available for this disability, 
the veteran's claim for an increased evaluation for this 
condition remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993); see also Norris v. West, 12 Vet. App. 413, 
420 (1999).


REMAND

When first before the Board in June 2000, the case was 
remanded for further development.  On return to the Board in 
August 2002, the Board undertook additional development on 
the issue of an increased rating for the right wrist 
disability without remanding the matter to the RO.

Pursuant to its development request, the Board received 
additional medical evidence consisting of VA examination 
reports dated in December 2002.  The Board's development was 
ordered pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  On May 1, 
2003, 38 C.F.R. § 19.9(a)(2) was found to be invalid by the 
United States Court of Appeals for the Federal Circuit.  See 
Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003).  Hence, any decision herein would be based 
in part on evidence developed by the Board pursuant to the 
invalidated regulation.

Review of the additional evidence reveals that on December 
2002 neurological examination the veteran reported having a 
nerve conduction examination a year prior, which is not of 
record.  The VA neurological examiner also suggested EMG and 
nerve conduction studies of the upper right extremity in 
order to determine whether there is any evidence of right 
median neuropathy.  The VA examiner also failed to specify 
whether there was incomplete paralysis of the right ulnar 
nerve, as requested, and if so, to what extent.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should issue a letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
informing him that the requested 
information and evidence must be received 
within one year of the date of the RO's 
letter.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), to include (a) obtaining all 
outstanding nerve conduction reports not 
already of record; (b) if no such records 
exist, then the veteran should be 
afforded EMG and nerve conduction studies 
of the upper right extremity; (c) the 
neurological examiner should state 
whether there is any evidence of right 
median neuropathy; (d) the examiner 
should also state whether there is 
incomplete paralysis of the median or 
ulnar nerves, and if so, to what extent.

3.  The RO should then review all of the 
evidence, including all additional 
evidence obtained by the Board's 
development procedures, and readjudicate 
the issue on appeal.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




